United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITY, Cherry Point, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1763
Issued: March 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 29, 2009 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated May 20, 2009, denying his claim for compensation as
untimely. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant’s claim for compensation was timely filed.
FACTUAL HISTORY
In a Form CA-1 (claim for traumatic injury) dated November 5, 2008 and received by the
Office on December 23, 2008, appellant claimed compensation for a back injury from lifting on
November 2, 1977. In a December 19, 2008 letter, the employing establishment challenged the
claim on the grounds it was not timely filed. The employing establishment indicated that
appellant had retired from federal employment on September 30, 2004.

Appellant submitted a statement indicating that he had injured his back, neck, right arm,
shoulder and leg a “number of times” during his federal employment. He identified an injury on
November 2, 1977, a back and leg injury on January 19, 1988 for which he was “put on
compensation” and an August 29, 1988 back injury. Appellant also identified a June 14, 1990
employment incident where he injured his back lifting a pallet “and that pains me to this day.”
The record indicates that appellant had filed a traumatic injury claim on November 14,
1977 for a back injury on November 2, 1977. In a letter dated March 23, 2009, the Office noted
that appellant had previously filed a claim for a November 2, 1977 injury. It indicated that
appellant was now claiming ongoing back problems since June 14, 1990, and indicated the
evidence did not establish the claim was timely filed. The Office requested additional
information regarding the claim.
In response appellant submitted medical evidence regarding his prior treatment.1 The
record indicates that appellant received treatment on January 19, 1988 for back complaints
following a lifting incident, and received treatment on June 5, 1990 when he reported lifting
moderately heavy boxes the previous day. A June 14, 1990 note reported that appellant injured
his back lifting a pallet at the employing establishment. A February 10, 1997 treatment note
indicated that appellant was treated for back pain, which appellant stated was from a June 1990
employment injury. By decision dated May 20, 2009, the Office found appellant’s claim for
compensation was not timely filed.
LEGAL PRECEDENT
Section 8122(a) of the Federal Employees’ Compensation Act states, “An original claim
for compensation or death must be filed within three years after the injury or death.”2 This
section also indicates that a claim not filed within three years will not be allowed unless the
immediate supervisor had actual knowledge of the injury or death within 30 days or written
notice of injury was given within 30 days.3 Section 8122(b) provides that in latent disability
cases, the time limitation does not begin to run until the claimant is aware, or by the exercise of
reasonable diligence should have been aware, of the causal relationship between his employment
and the compensable disability.4
ANALYSIS
The claim form dated November 5, 2008 was for a traumatic injury on
November 2, 1977. The Board notes that appellant had previously filed a timely claim for an
injury on this date. It appeared, however, that the November 5, 2008 claim was not for a

1

It appears the treatment notes were from the employing establishment health unit.

2

5 U.S.C. § 8122(a).

3

Id.

4

Id. at § 8122(b).

2

traumatic injury but an occupational disease or illness claim.5 Appellant did not provide a
detailed explanation, but his statement indicated that he felt a continuing back condition was
causally related to incidents of his federal employment on November 2, 1977, January 19 and
August 29, 1988 and June 14, 1990. The Office considered the claim to be an occupational
claim and determined that it was untimely filed.
As noted above, the claim for compensation must be filed within three years of the injury.
The initial question is when the time limitation period begins to run in this case. The Office
indicated that appellant would have three years from each of the specific dates of injury noted by
him. This would be true if appellant was filing traumatic injury claims for each of these
incidents, but since appellant is claiming a back condition resulting from the cumulative effect of
these incidents, the question is when he knew or should have known of causal relationship
between the claimed injury and the employment incidents. The Board notes that the medical
evidence from February 1997 indicated that appellant was aware, or reasonably should have been
aware, that his continuing back problems were related to prior employment incidents. The
February 1997 treatment note from the employing establishment health unit indicated that
appellant himself related his current back pain to a prior June 1990 employment incident.
Based on the evidence of record relating to the claim for injury filed on November 5,
2008, the three-year time period began to run as of February 1997.6 Appellant’s claim therefore
was not filed within the three-year time limitation of 5 U.S.C. § 8122. In addition, there was no
evidence presented that the immediate supervisor had actual knowledge within 30 days or
evidence of written notice of injury within 30 days. While a supervisor may be held to have
constructive knowledge based on treatment at the employing establishment, the evidence must
establish that the supervisor knew or reasonably should have known of an injury causally related
to employment.7 The treatment notes do not provide a medical opinion regarding an
employment injury. Moreover, appellant’s claim in this case is not for a specific traumatic
injury. It is an occupational claim based on several alleged incidents. The medical evidence
from the employing establishment is not sufficient to establish constructive knowledge within 30
days of the alleged employment injury in this case. The Board accordingly finds that the
November 5, 2008 claim for compensation was not timely filed in this case based on the current
evidence of record.
CONCLUSION
The Board finds that the November 5, 2008 occupational claim for compensation was not
timely filed pursuant to 5 U.S.C. § 8122.

5

A traumatic injury is an injury caused by incidents occurring within one workday or shift. 20 C.F.R. § 10.5(ee).
An occupational disease or illness is a condition produced by incidents occurring over more than one workday or
shift. 20 C.F.R. § 10.5(q).
6

The Board notes that, even if appellant implicated continuing job duties until his retirement, he did not file a
claim within three years of September 2004.
7

David R. Morey, 55 ECAB 642 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 20, 2009 is affirmed.
Issued: March 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

